Citation Nr: 1221648	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-49 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, rated as 10 percent prior to June 2010 and as 30 percent thereafter.  

2.  Entitlement to an increased evaluation for a low back disorder, currently rated as 20 percent disabling.  

3.  Entitlement to a compensable evaluation for right Achilles tendon reconstruction residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from September 1990 to September 2000 and from October 2001 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

In May 2012, before the Board promulgated a decision, the Veteran submitted to the Board a signed, written request to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive appeal on the issues of entitlement to an increased evaluation for headaches, rated as 10 percent prior to June 2010 and as 30 percent thereafter, entitlement to an increased evaluation for a low back disorder, currently rated as 20 percent disabling and entitlement to a compensable evaluation for a right Achilles tendon reconstruction residuals have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2012, the Veteran provided written notice to the Board that he wishes to withdraw his appeal concerning entitlement to an increased evaluation for headaches, rated as 10 percent prior to June 2010 and as 30 percent thereafter, entitlement to an increased evaluation for a low back disorder, currently rated as 20 percent disabling and entitlement to a compensable evaluation for a right Achilles tendon reconstruction residuals. 

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The May 2012 request to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to an increased evaluation for headaches, rated as 10 percent prior to June 2010 and as 30 percent thereafter is dismissed.  

The claim for entitlement to an increased evaluation for a low back disorder, currently rated as 20 percent disabling is dismissed. 

The claim for entitlement to a compensable evaluation for right Achilles tendon reconstruction residuals is dismissed. 

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


